Whitfield,, J.,
<Mssmtmg.— The contemporaneous construction given to a Statute by the Executive Officer charged with its enforcement, though not controlling, is, when not in conflict with organic law or the plain intent of the Act, entitled to muc hconsideration by the Courts; and such interpretation should not be disregarded or overturned unless it is clearly erroneous.
Apparently the intent of the Statute considered as an entirety is to impose license taxes for the operation of passenger automobiles with reference to their hose power as well as to their seating capacity, the power, weight and speed of the automobiles and the weight of the loads being special considerations in the use of the roads; therefore, the provisions as to horse power and also as to seating capacity should be complied within the payment of the license taxes imposed.
This appears to be the interpretation given to the Statute by the State Comptroller, whose duty it is to enforce it; and as such interpretation does not clearly appear to be erroneous, "but is apparently correct,’ it should not be overturned.